S. LIVINGSTON MATHER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Mather v. CommissionerDocket No. 32421.United States Board of Tax Appeals18 B.T.A. 1068; 1930 BTA LEXIS 2532; February 10, 1930, Promulgated *2532  There is no evidence to show that the amounts covered by dividend checks issued in 1922 were not unqualifiedly subject to petitioner's demand in that year, and respondent's inclusion of them in income for that year is approved.  J. Kiley, Esq., for the respondent.  ARUNDELL*1068  Petitioner seeks a redetermination of a deficiency in income tax in the amount of $732.12 for the year 1922.  The question for decision is whether respondent erred in including in income the amount of certain dividend checks issued on the last day of the year.  FINDINGS OF FACT.  Petitioner, an individual, kept his books and made his income-tax return for 1922 on the cash receipts and disbursements basis.  Dividends reported by petitioner for 1922 and the amounts included in income by respondent are as follows: Issuing companyReportedAdjusted by respondentToledo Furnace$19,200$17,600.00Delft Theatres350500.00Youngstown Sheet & Tube14,50817,532.00Interlake Steamship3,0003,187.50Total37,05838,819.50Increase1,761.50*1069  The adjustments made by the respondent arise out of the fact that the companies listed*2533  issued dividend checks on the last day of the year.  OPINION.  ARUNDELL: The foregoing facts have been found from the admissions contained in respondent's answer and a stipulation filed.  No evidence was offered to show that the amounts covered by the dividend checks were not unqualifiedly subject to petitioner's demand in the year in which the respondent included them in income.  See section 201(e), Revenue Act of 1921.  The respondent's determination must accordingly be affirmed.  Cf. ; . Decision will be entered for the respondent.